Citation Nr: 1446986	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-16 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a dental disability.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.

3.  Entitlement to service connection for arthritis of the right hand, claimed as secondary to service-connected residuals of a right hand injury.

4.  Entitlement to a rating in excess of 10 percent for residuals of a right hand injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

A claim of service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As the current issue of entitlement to service connection for a dental disability stems from an adverse determination by the RO, the appeal on that matter is limited to the issue of service connection for compensation purposes.  Therefore, the claim of entitlement to VA outpatient dental treatment is REFERRED to the RO for further referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.
 
The issues of service connection for arthritis of the right hand and an increased rating for residuals of a right hand injury are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have a dental disability resulting from dental trauma or bone disease in service.

2.  Bilateral carpal tunnel syndrome was not manifested in service, or in the first year following the Veteran's discharge from active duty, and is not shown to be related to his service.


CONCLUSIONS OF LAW

1.  Service connection for a dental disability for compensation purposes is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.150 (2013).  

2.  Service connection for bilateral carpal tunnel syndrome is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in August and November 2009, VA notified the Veteran of the information needed to substantiate and complete his claims for service connection for a dental disability and for bilateral carpal tunnel syndrome, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  The claims were readjudicated by the RO in a May 2013 supplemental statement of the case (SSOC).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and postservice treatment records have been associated with the record.  Additionally, his Social Security Administration (SSA) disability records were secured and he was afforded the opportunity provide testimony before the Board. 

The RO did not arrange for a VA examination or secure a medical opinion with respect to the claims for a dental disability and carpal tunnel syndrome.  The Board has considered whether an examination is necessary.  Absent any competent (medical) evidence suggesting that these claimed disabilities may be related to the Veteran's service, an examination to secure a medical nexus opinion in these matters is not necessary, as even the low threshold standard as to when an examination or opinion is necessary endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  38 C.F.R. § 3.159(c)(4).

Accordingly, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of service connection for a dental disability and for bilateral carpal tunnel syndrome, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R.           § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (including organic diseases of the nervous system), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for organic diseases of the nervous system) following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R.             §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be evidence of:  A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claims. 

Dental Disability

The Veteran claims that his dental problems started in Basic Training and have continued to the present.  See July 2009 claim and January 2011 statement.

The Veteran's STRs show complaints and treatment related to the teeth.  Specifically, in April 1975, the Veteran reported a toothache and he was diagnosed with lower anterior lingual periapacal abscess.  On November 1976 service separation examination, there were no dental defects or diseases noted.

Postservice private dental treatment records dated from 2004 to 2009 show dental treatment, to include a root canal and inflammation and bleeding gums.

In September 2009, the Veteran submitted a statement indicating that he has a tooth with a history of trauma and that he has had endodontic therapy since 1983.  He reported having a crown placed in 2003 and that there is the possibility of periodontal therapy in the future.  In a January 2011 statement, the Veteran reported that the infection in his gums causes pain and bleeding in his mouth which also causes problems with his teeth.  

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R.         § 17.161.  As such, service connection for compensation purposes is not available for a dental condition other than one resulting from dental trauma.

In determining service connection for treatment purposes, VA considers each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  When applicable, VA will determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  See 38 C.F.R. § 3.381(a), (b).

Veterans having a service-connected compensable dental disability or condition may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function (Class I).  Veterans having a service-connected non-compensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected non-compensable condition or disability (Class II(a)).  See 38 U.S.C.A. § 1712;            38 C.F.R. § 17.161.

The Board notes that, in a precedent opinion, VA's General Counsel held that dental treatment of teeth, even extractions, during service did not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15, 566 (1997).

Following a review of the record, the Board notes that no evidence of record suggests that the Veteran suffered any sort of dental trauma in service, or links his dental treatment to any dental trauma in service.  Significantly, the Veteran has reported on one instance that he had dental trauma to a tooth, but did not indicate that such occurred during service.  On other occasions, the Veteran has not claimed that he had dental treatment in service as the result of some sort of dental trauma during service, but instead, based on his statements, he appears to suggest that he had dental problems in service which have continued.  Moreover, the notation of treatment for a toothache and for a lower anterior lingual periapacal abscess does not constitute a compensable disability under 38 C.F.R. § 4.150, as it does not constitute loss of teeth where the lost masticatory surface cannot be replaced by a suitable prosthesis.  Accordingly, service connection for compensation purposes must be denied.

Where the law and not the evidence is dispositive of the issue before the Board, as in this case, the claim must fail due to the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  Accordingly, the Veteran's appeal as to this issue is denied.

Bilateral Carpal Tunnel Syndrome

The Veteran contends that he developed carpal tunnel syndrome due to his active duty service.  See September 2014 appellant brief.

The Veteran's STRs reflect no complaints, treatment, or diagnosis of carpal tunnel syndrome.  Notably, on November 1976 service separation examination, his neurologic evaluation was normal.

SSA disability medical records indicate that the Veteran was first shown to have carpal tunnel syndrome in May 2002.  Electromyogram (EMG) testing conducted in May 2013 shows bilateral carpal tunnel syndrome, moderately severe on the right and moderate on the left without axonal degeneration.

It is not in dispute that the Veteran now has carpal tunnel syndrome.  However, such was not manifested in service or in the Veteran's postservice year.  In this regard, his STRs are silent for complaints, treatment, or diagnosis of carpal tunnel syndrome and his postservice treatment records do not reflect a diagnosis of carpal tunnel syndrome until 2002, approximately 25 years after discharge from service.  Hence, service connection for such disability on the basis that it became manifest in service and has persisted, or on a presumptive basis (for an organic disease of the nervous system as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

What remains for consideration is whether the Veteran's carpal tunnel syndrome may be otherwise related to his service.  However, there is no competent evidence that shows or suggests that such may be related to service.  The Board has considered the Veteran's nonspecific lay statements attributing his carpal tunnel syndrome to service; however, his STRs contain no evidence of treatment for or diagnosis of carpal tunnel syndrome or complaints regarding the wrists.  Significantly, his postservice treatment records show that he was not diagnosed with this disability until 2002, more than 20 years after his discharge from service.  Further, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), whether or not disability such as carpal tunnel syndrome may be related to service that ended more than 20 years earlier is a medical question, and requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence in support of his theory that his carpal tunnel syndrome is related to service.  Consequently, his opinion in this matter is not competent evidence.

In sum, as there is no competent evidence that shows or suggests that the Veteran's bilateral carpal tunnel syndrome may be related to his service, the preponderance of the evidence is against his claim and the appeal in this matter must be denied.



ORDER

Service connection for a dental disability and for bilateral carpal tunnel syndrome is denied.


REMAND

The Veteran alleges that he has arthritis of his right hand due to his service-connected residuals of a right hand injury.  On January 2010 VA examination, the examiner noted that the Veteran does not have arthritis in his right hand.  X-rays taken in conjunction with the examination showed mild diffuse osteopenia, but were otherwise unremarkable.  These findings are in conflict with an August 2009 private treatment record which indicated that "X-rays of both hands reveal a little bit of degenerative changes."  This record also indicated that the Veteran had "known arthritis."  As it is unclear whether the Veteran has a current diagnosis of right hand arthritis, further development is necessary.

The Veteran also contends that his service-connected residuals of a right hand injury are more severe than is contemplated by his current 10 percent rating.  He was last examined by VA to assess this disability in January 2010, at which time the examiner found that the Veteran's disability had worsened.  Further, treatment records associated with the record are only current as of May 2013.  Accordingly, further development to secure a contemporaneous examination and updated treatment records is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record copies of the complete updated clinical records of any VA or private treatment the Veteran has received for his right hand.

2.  Then arrange for an appropriate examination to determine whether the Veteran has right hand arthritis and to determine the current severity of his residuals of a right hand injury.  The Veteran's claims file, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Upon examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

(a)  Please identify by medical diagnosis each right hand disability entity found.  The examiner should specifically indicate whether the Veteran has arthritis of the right hand and should reconcile the finding (that he has arthritis or that he does not) with the January 2010 VA examination report showing no arthritis and the August 2009 private treatment record indicating that the Veteran has degenerative changes and arthritis of the hands.

(b)  As to each right hand disability entity diagnosed, is it at least as likely as not (a 50% or greater probability) that such was caused or aggravated by his service-connected residuals of a right hand injury?

(c)  If the opinion of the examiner is that a current right hand disorder was not caused by the residuals of a right hand injury in service, but was aggravated by the residuals of a right hand injury, the examiner should specify, to the extent possible, the degree of disability that resulted from such aggravation (i.e., identify the baseline level of severity of the right hand disability before the aggravation occurred, and the level of severity of the right hand disability after aggravation was completed).

(d)  The examiner should also discuss the current severity of the Veteran's service-connected residuals of a right hand injury.  All findings should be described in detail.

A complete rationale should be provided for all opinions expressed.

3.  Then review the record and readjudicate the claims remaining on appeal.  If either remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


